Citation Nr: 1140924	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.T.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran's Form DD 214 reflects that he had active service from September 1966 to September 1972, and over 4 years of other previous service.  He has identified that prior service as being from May 1962 to September 1966, which is consistent with additional service personnel records on file.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for PTSD.  

In August 2008, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In April 2009, the Board remanded the claim for further development, specifically, to obtain updated VA treatment records to determine whether (as he claimed) the Veteran had ever been diagnosed with PTSD.  This was accomplished and in May 2010, the Appeals Management Center in Washington, DC, issued a Supplemental Statement of the Case, which continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The Board observes that, although the RO has consistently characterized the Veteran's claim as one of entitlement to service connection for PTSD, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized generally to include entitlement to service connection for an acquired psychiatric disorder.



FINDINGS OF FACT

1.  The Veteran did not serve in combat, and his alleged in-service stressors are not consistent with the places, types and circumstances of his military service.

2.  A valid diagnosis of PTSD based upon a verified stressor is not of record, nor is any other acquired psychiatric disorder shown to be the result of military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, an anxiety disorder not otherwise specified (NOS) and an adjustment disorder, was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 

§ 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA essentially satisfied the notification requirements of the VCAA by means of a letter dated March 2007.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  Additionally, the letter advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  This letter also satisfied the requirements of Dingess/Hartman, supra, and informed the appellant of how VA assigns the disability rating and effective date elements of a claim.  

      
b.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's service connection claim, as there is no competent medical evidence of record that he has a current diagnosis of PTSD that meets the criteria of the Diagnostic and Statistical Manual of Mental Disorders IV ("DSM-IV").  Although the Veteran reports having experienced several stressors involving fear of hostile military activity and has undergone several outpatient psychiatric evaluations involving claims of possible PTSD, as will be discussed in greater detail below, the medical evidence of record demonstrates that he has never been diagnosed with this disorder.  In addition, there is no competent evidence of record to suggest any association between the Veteran's acquired psychiatric disorder, anxiety disorder NOS or adjustment disorder, and military service.  Rather, the only suggested relationship between an acquired psychiatric disorder and service comes from the Veteran himself.

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed 

disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter clearly requiring medical expertise, such as linking a current psychiatric disorder, diagnosed decades after service, to active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his claimed acquired psychiatric disorder and active military service.  

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence suggesting a nexus between his current acquired psychiatric disorders and service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties 

pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

In addition, the Board notes that the Veteran has reported that he is or was receiving disability insurance benefits from the Social Security Administration ("SSA").  See outpatient psychological evaluation, December 2006.  However, the Veteran has not alleged, and there is no contradictory information in the claims folder, to show that his SSA benefits are related to PTSD or any other acquired psychiatric disorder.  As such, the Board finds that such records are not germane to the issue on appeal and that a remand of this appeal for such records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board further notes that the United States Court of Appeals for the Federal Circuit ("Federal Circuit") recently held that, where VA has been informed that the Veteran is receiving SSA benefits for an unrelated disability, VA is under no duty to obtain the records.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir. Jan 4, 2010).

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.


II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for psychoses may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2011).

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran contends that, while serving in the Marine Corps in the Republic of Vietnam, he served in a combat unit that came under attack on several occasions by enemy fire.  He further states that several American soldiers were killed.  See stressor statement, May 2007.

Although a review of the Veteran's service personnel records reveals that he served in Vietnam during the Vietnam Era, they fail to demonstrate that he was actually involved in combat.  There is also no evidence that he was ever awarded any decorations, such as the Purple Heart Medal, that would signify combat.  In addition, his personnel reports showed his primary duty in active military service was as a basic construction draftsman.  As such, although the Veteran claims to have served in several locations that exposed him to various combat-related stressors (including DaNang), the RO denied his claim because, under the former provisions of 38 C.F.R. § 304(f), there was no proof of combat service, and the Veteran was therefore required to provide credible supporting evidence that the claimed in-service stressor(s) had occurred.

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, including PTSD.  There is also no evidence that he was diagnosed with a psychosis within the one-year period following service.

A review of post-service treatment records reveals that the Veteran was initially evaluated for a psychiatric disorder at the VA Community Based Outreach Center in Greenburg, Pennsylvania, in November 2006.  During the evaluation, he reported only one Vietnam stressor, which he said occurred when he was a passenger in a helicopter that was shot down and crashed into a rice patty.  He said that he had no previous history of psychiatric treatment or mental illness, but noted that he had experienced fairly significant depression following the loss of his home in 2005 and the need to file bankruptcy.  He also reported having undergone significant depression in 1991, when his 21-year-old son was killed in a car accident.  Although the Veteran reported that he had experienced flashbacks, nightmares and anxiety ever since returning home from Vietnam, the clinician diagnosed him with an adjustment disorder with mixed anxiety and depressed mood; he specifically ruled out PTSD, noting that the causes of his disorders included financial stress, loss of his home in 2005, multiple medical problems with chronic pain, and inadequate coping/stress management skills.  

In December 2006, the Veteran underwent an outpatient PTSD evaluation by a VA clinical psychologist at the Pittsburgh VA Medical Center ("VAMC").  At that time, he reported several other service-related stressors, including having seen "a lot of people blown up," having the body parts of another soldier splattered on him when he stepped on a land mine, and having killed a young boy who pointed a rifle at him.  In evaluating his claimed stressors, the clinician specifically noted, for example, that the Veteran appeared to have no explanation for why a marine assigned to photo interpretation would suddenly wind up on ground patrol, or would be inserted in small combat units without previous experience.  He also noted several inconsistencies in the Veteran's statements and found that his ability to relate details to explain his experiences appeared to be "somewhat suspect."  He observed that other details concerning the Veteran's claimed stressors were "vague and somewhat contradictory," noting one instance in which the Veteran claimed to have used a "grease gun" was unusual, as this type of weapon was generally associated with a World War II vintage gun and would be highly unusual in Vietnam.  Regarding his current symptoms, the Veteran reported that they first began in 1991 after the death of his son, and again after the loss of his home in 2005.  During the evaluation, the clinician also performed a mental status assessment and an activities assessment, as well as psychological testing, the latter of which he said demonstrated that the Veteran's symptom reports "appear to be somewhat inconsistent and marginal, and actually did not appear to match the Veteran's reported symptoms particularly in regards to PTSD symptomatology."
Based on this very thorough psychological evaluation, the VA clinician diagnosed the Veteran on Axis I (clinical disorders) with malingering PTSD and adjustment disorder with depressed mood, secondary to financial bankruptcy.  His Axis IV (psychosocial and environmental stressors) diagnoses were occupational problems (having retired 5 years earlier),  housing problems (having lost his home), and economic problems (bankruptcy).  In noting the many problems with the Veteran's assertions, he observed that his overall report about his Vietnam experiences appeared to be "somewhat disjointed, undetailed, and at times appears to provide conflicting evidence.  There is no clear evidence at this time to substantiate the Veteran's report of combat exposure."  While he further noted that the Veteran's exposure to a criterion A traumatic stressor remained in question, more significant was the fact that he reported no psychiatric symptoms or symptomatology until the death of his son in 1991.  He added that, while the Veteran only reported one symptom associated with PTSD (dreams/nightmares of his Vietnam experiences), there was no evidence of hyperarousal, hypervigilance or hyperalertness, and the Veteran did not appear to be reporting intrusive daytime recollections of his wartime experiences.  The examiner concluded by stating the following:

It is the opinion of this examiner, given the inconsistency of the Veteran's report, that he is more likely than not presenting at the present time for reasons of secondary gain; specifically[,] the Veteran has rather severe financial problems by his report, and he is attempting to receive service connection for PTSD.  The evidence at the current time does not appear to support this diagnosis, and it appears more likely that the Veteran is fabricating symptoms for the purpose of financial compensation.

See VAMC psychological evaluation, December 2006.  The VA clinician also did not relate any of the Veteran's other acquired psychiatric disorders with military service.

As noted above, in April 2009, the Board remanded the Veteran's claim to obtain updated VA outpatient treatment records after the Veteran reported during his Travel Board hearing that he had received a diagnosis of PTSD.  Review of VAMC treatment records dated December 2007 through June 2009, however, also failed to demonstrate that the Veteran had ever been diagnosed with PTSD.  Rather, these reports show that, although the Veteran was receiving private psychotherapy, during which he was repeatedly diagnosed with anxiety disorder NOS, rule out PTSD.  There is also no evidence that his treating clinician related his anxiety NOS to active military service.

III.  Conclusion

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Based on a review of the complete evidence of record, the Board concludes that a preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In this regard, the Board finds the most probative evidence to be the December 2006 evaluation report from the VA psychologist, who opined that the Veteran had malingering PTSD and adjustment disorder with depressed mood, secondary to financial bankruptcy; no acquired psychiatric disorder was related by the VA clinician to the Veteran's military service.

In addition, the Board concludes that the Veteran's assertions regarding his claimed Vietnam stressors are simply not credible.  As discussed above, although the Veteran now reports that he served in at least one combat unit in Vietnam, his service personnel records fail to confirm this assertion, and there is no credible evidence that he was awarded any combat decorations.  In addition, as discussed above, the VA clinical psychologist noted multiple inconsistencies with the Veteran's assertions concerning his wartime experiences and alleged stressors.  Based on these inconsistent statements, the Board concludes that his claimed PTSD symptomatology is not credible.

In this respect, the Board has taken into consideration the new regulation of 38 C.F.R. § 3.304(f), which states that, provided the claimed stressor is consistent with the places, types and circumstances of his service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor(s).  Id.  However, because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept medical opinions based upon uncorroborated accounts of stressors. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In this case, the fact remains that no medical professionals who examined the Veteran ever diagnosed him with PTSD or opined that any of his other acquired psychiatric disorders were related to service.   

In this respect, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, without a current diagnosis of PTSD, in addition to the fact that there is no credible supporting evidence that the claimed in-service stressors actually occurred because of the inconsistent statements made by the Veteran, there may be no service connection for the claimed disorder in this case.  No other acquired psychiatric disorder is shown to have been incurred in or aggravated by military service.

In summary, and for the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


